—Judgment, Supreme Court, New York County, rendered January 5, 1978, convicting defendant on his plea of guilty, of the crime of robbery in the first degree and sentencing him thereon, is unanimously affirmed. If, as defendant suggests in a letter to the court, facts not on the record show that defendant was defrauded and tricked into the plea, that would be a matter for a postconviction motion at which the facts can be explored and made a matter of record. Concur—Murphy, P. J., Birns, Bloom, Markewich and Silverman, JJ.